Thomas Scilley plaint. agt Richard Thayer Defendt in an action of the case for breach of bond by the non paymt of ten pounds mony *906due to the sd Scilley by an Award and also weekely wages due as by the bond bearing date. 22° January. 1677. and an award under the hands of Samuel White & Christopher Webb bearing date. pr° March 1677/8. will more fully appeare wth all other due damages &c. . . The Jury . . . found for the plaint. the Forfiture of the bond being Fifty pounds mony and costs of Court: Vpon hearing of both partys the Court chancered this Forfiture to twenty five pounds of sd Summe & costs of Court granted thirty four Shillings 4d
Execution issued 20th May. 1678.